DETAILED ACTION
This office action is in response to applicant’s filing dated August 12, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-3, 5-13, 17, 21, and 24-29 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed August 12, 2021.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 17, and 21; and cancelation of claim(s) 4, 14-16, 18-20, 22, and 23.

Election/Restrictions
Applicant's election with traverse of Group I, drawn to a liquid nicotine mouth spray formulation for oral mucosal delivery and fast onset nicotine craving relief, the mouth spray formulation being designed to adhere to the oral mucosa, and the mouth spray formulation being designed to utilize free nicotine base as both a source of nicotine and a source of pH regulating agent, wherein the mouth spray formulation does not contain any further pH regulating agent other than said free nicotine base in the reply filed on August 12, 2021 is acknowledged.  The traversal is on the ground(s) that claims 6-10 and 17 are directed to a liquid 
Applicant’s arguments regarding claims 6-10 and 17 have been fully considered and are persuasive.  Thus, claims 6-10 and 17 will be considered under Group I.
Applicant further traverses the Restriction Requirement because Groups I-III do no lack unity of invention.  The claims are directed to a liquid nicotine mouth spray formulation comprising specific features that are not recited in the prior art. Thus, the claims recite a special technical feature that makes a contribution over the prior art.  Borschke only teaches a spray formulation in Examples 15 and 16. Example 15 of Borschke refers to Example 1 of Axelsson ((WO 2006/100075) for disclosing a mouth spray formulation which comprises nicotine, glycerine, saccharin sodium, peppermint oil, ethanol, and water, and is made by the process of Example 2 of Axelsson. The process described in Example 2 of Axelsson does not correspond to the composition of Example 1 of Axelsson. Thus, it is not clear what is in the composition of Example 1 of Axelsson and what exactly is in the mouth spray formulation of Borschke other than nicotine and an agonist of nicotine. Further, the Example 15 of Borschke discloses a formulation comprising water in a very small amount in contrast to the claims.  Example 16 of Borschke discloses a mouth spray formulation comprising nicotine, sucralose, mint flavor, ethanol, glycerol, water, potassium dihydrogen phosphate, and sodium hydroxide. The formulation of Example 16 contains a pH regulating agent. Accordingly, Borschke discloses a mouth spray formulation containing a pH regulating agent in Example 16 or ethanol with a small amount of water in Example 15). Hence, Borschke neither anticipates the claims or nor render the claims obvious.

The requirement is still deemed proper and is therefore made FINAL.
Claims 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 12, 2021.
The Examiner notes in view of the instant amendment and arguments set forth the species election has been construed as an election of a liquid nicotine mouth spray formulation comprising free nicotine base and water.  Applicant's election with traverse of a formulation comprising water in the reply filed on August 12, 2021 is acknowledged.   The traversal is on the ground(s) that a species election is not required since claims 1 and 21 have been amended to include a specific solvent.  This is not found persuasive.  The Examiner notes that the species election was clearly set forth in the previous office action.  
For any one of Groups I-III elected, Applicant is further required to elect a single disclosed formulation by electing every single component present and a specific compound for each component. For example, if Applicant requires the presence of mucoadhesive, applicant should further elect a disclosed muchoadhesive agent such as from those listed in claim 9 (e.g. 
The Examiner notes that it appears that Applicant’s representative misconstrued the Examiner’s explanation of the species election.  The Examiner noted that Applicant was welcome to amend the claims to incorporate their species election.  Since no additional components were indicated in the amendment or in the response to the election, the species election has been construed as a formulation comprising nicotine base and water with no additional components required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 12, 2021.
Claims 1-3, 5-7, 12, 13, and 21 are presently under examination as they  

Priority
The present application is a 371 of PCT/DK2018/050337 filed on December 7, 2018, which claims benefit of foreign priority to DENMARK PA 2017 70927 filed on December 8, 2017.  The effective filing date of the instant application is December 8, 2017.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 25, 2020 and July 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monte (US 5,810,018, cited in the IDS filed August 25, 2020).
Regarding claims 1 and 21, Monte teaches a first spray solution was prepared by taking 80 milliliters (ml) of the stock solution of Example 1 (col 4, lines 60-62, Example 4) and Example 1 is two liters of a stock nicotine solution prepared by mixing together (col 4, lines 35-42):
Water 800.0 grams
Saccharine Na 20.0 grams
Disodium EDTA (100 ppm) 0.2 grams
Ethanol 960.0 grams
Nicotine (free base) 10.0 grams
Oil of peppermint q.s.
The composition taught by Monte contains no pH regulating agents.  Moreover, 2 L composition comprising 800 g of water is equivalent to a composition comprising 400g/L water or 40% water, which reads on a formulation comprising water in an amount of at least 20% by weight of the liquid formulation.  Moreover, Monte teaches the first spray solution of Example 4 was loaded into the spray container 11 and was used for a seven day period (Week #1) in place of cigarettes and cigars by the subject; whenever the subject desired a cigarette or cigar during Week #1, he sprayed fluid from container 11 into his mouth.  This reads on a liquid nicotine mouth spray for oral mucousal delivery.  Moreover, Monte teaches the nicotine and stimulant in the spray are each substantially absorbed into the individual’s body through the linings of the oral cavity.  This reads on the composition is designed to adhere to the oral mucosa.
Regarding claims 2 and 5-7, the 2 L composition of Monte comprises 10 grams of nicotine, which is equivalent to 5 g/L or 5 mg/ml.  MPEP 2112.01 states, 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  In the instant case, the instant claims require nicotine and water.   
The prior art does not explicitly teach the disclosed composition is provides a peak saliva concentration of nicotine of more than 0.5 mg/mL and a peak saliva pH of more than 7.5 during the first 120 seconds upon oral administration (instant claim 2) or the pH of instant claims 5-7. However, the above pharmacokinetic parameters depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).
The office does not have the facilities and resources to provide the factual evidence needed in order to establish if the formulations comprising nicotine base and water taught by n re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding claims 3 and 12, the 2 L composition of Monte comprises 10 grams of nicotine, which is equivalent to 5 g/L or 5 mg/ml.  MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 5 mg/ml falls within the instant claimed ranges of claims 3 and 12 and thus anticipates the claimed ranges of claims 3 and 12.
Thus, the teachings of Monte anticipate the composition of claims 1-3, 5-7, 12, and 21.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monte (US 5,810,018, cited in the IDS filed August 25, 2020), further in view of Arnold (US 2017/0189388 A1).
Monte teaches all the limitations of claim 13 (see above 102 rejection), except wherein the nicotine is provided as a synthetic nicotine.
However, Arnold teaches a composition suitable for use in nicotine replacement therapy products includes a nicotine product that includes a synthetic nicotine that is substantially free of one or more contaminants and/or impurities normally associated with tobacco-derived nicotine (abstract); the nicotine currently used in NRT products is typically tobacco-derived, i.e., extracted from tobacco leaves; the nicotine extract is isolated in its semi-pure form along with many contaminants; many of these tobacco-derived nicotine contaminants have been shown to cause serious ailments for the human system, including cancer; tobacco-derived nicotine, even when purified to levels compliant with the USP monograph for purity, retains many of these contaminants, and thus even highly-purified tobacco-derived nicotine can be problematic for the consumer; in addition, these contaminates contribute to a less desirable consumer product, primarily due to foul taste and a malodorous characteristic of the products utilizing commercially available tobacco-derived nicotine extracts; these aspects of the tobacco-derived nicotine severely hamper the quality of NRT oral products such as sprays, strips, snuffs, chews, or gums; the contaminants, although sometimes in low concentrations, do get into the human system upon using traditional NRT products [0003].  
As such, since Monte teaches an liquid nicotine mouth spray comprising nicotine (free base) and water, and since Arnold teaches a nicotine product that includes a synthetic nicotine prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include a synthetic nicotine as the nicotine in the compositions taught by Monte with an expectation of success, since the prior art establishes that synthetic nicotine is substantially free of one or more contaminants and/or impurities normally associated with tobacco-derived nicotine, thus resulting in the product of claim 13 with a reasonable expectation of success.

Conclusion
Claims 1-3, 5-7, 12, 13, and 21 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628